Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the modular dimensions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the outlet of the secondary chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the reaction gas and tar" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the connections" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the barrels and resultant chambers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the shock absorbing mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 claims “configured so that in use a uniform flow of gases flows over the exterior of the chambers sequentially”.  This claim is indefinite as it is not clear where this “uniform flow of gases” comes from.  As best understood, it appears as though Applicant intended to claim that the burner produces a flow of gases that is directed over the surface of the exterior of the chambers and will be examined as such.  In addition, claim 38 claims the presence of “walls comprising a refractory material.  It is unclear what walls are being referred to here making the claim indefinite.
Claim 39 recites the limitation "the exterior of the chambers" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-35 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daugaard (WO 2014/164545 A1).
Regarding claim 21, Daugaard discloses a system for converting a carbonaceous feedstock into a reaction gas, wherein the system comprises 
at least one pyrolysis chamber (321), 
a secondary chamber (322), and 
a tertiary chamber (323, see the three chambers 321, 322, 323 depicted in Fig. 3); wherein 

the primary chamber, the secondary chamber and the tertiary chamber are serially connected and vertically stacked (see Fig. 3 which illustrates the three chambers stacked on top of each other and see the abstract which discloses that the biomass processing stations/chamber are in series) ; wherein 
each chamber has its own heating jacket that controls an operating temperature in each respective chamber (see paragraph 117 which discloses heaters 175, 176 and 177 on each stage/chamber can be controlled independently);  wherein 
the dimensions of the primary chamber are selected in accordance with the gaseous residence time of 1-4 seconds at a pressure between 0 and 1.5 bar gauge, a solid residence time of more than 2 minutes, and an operating temperature at or above 850C to promote the pyrolysis of the feedstock (these process limitations do not add structure to the claim as they can be accomplished by the cited art).
Regarding claim 22, Daugaard further discloses the primary chamber operates at or above 950°C to promote the pyrolysis of feedstock (these process limitations do not add structure to the claim as they can be accomplished by the cited art).
Regarding claim 23, Daugaard further discloses at least one gasification chamber (323), wherein the at least one gasification chamber comprises the tertiary chamber (as depictedin Fig. 3); wherein either the pyrolysis chamber or the gasification chamber further comprises the secondary chamber (any or all of the chambers 321, 322 and 323 can function as a gasification chamber or pyrolysis chamber); and wherein the modular dimensions of all the chambers are selected in accordance with throughput requirement and residence time requirements of both feedstock and gases (this limitation does not set forth any structural limitations but merely states why a structure is chosen and is not given patentable weight).
Regarding claim 24, Daugaard further discloses the secondary chamber operates at between 700°C and 900°C; and wherein the tertiary chamber operates between 700°C and 1100°C to promote the conversion of unconverted feedstock (these process limitations do not add structure to the claim as they can be accomplished by the cited art).
Regarding claim 25, Daugaard further discloses the secondary chamber comprises an outlet operable to allow removal of reaction gas (see outlet 362 in Fig. 3); and wherein the tertiary chamber comprises an outlet operable to allow removal of reaction gas (see outlet 363 in Fig. 3).
Regarding claim 26, Daugaard further discloses the secondary chamber and tertiary chamber operates between 700°C and 1100°C to promote the conversion of unconverted feedstock (these process limitations do not add structure to the claim as they can be accomplished by the cited art).
Regarding claim 27, Daugaard further discloses the primary chamber comprises an outlet operable to allow removal of reaction gas (see outlet 361 in Fig. 3); and wherein the secondary and/or tertiary chamber comprises an outlet operable to allow removal of reaction gas (see outlets 362, 362 in Fig. 3).
Regarding claim 28, Daugaard further discloses the primary chamber operates between 850°C and 1100°C to promote the pyrolysis of feedstock (these process limitations do not add structure to the claim as they can be accomplished by the cited art).
Regarding claim 29, Daugaard further discloses the primary chamber operates between 950°C and 1100°C to promote the pyrolysis of feedstock (these process limitations do not add structure to the claim as they can be accomplished by the cited art).
Regarding claim 30, Daugaard further discloses the modular dimensions of all the chambers are selected in accordance with throughput requirement and residence time requirements of both feedstock and gases (this limitation does not set forth any structural limitations but merely states why a structure is chosen and is not given patentable weight).
Regarding claim 31, Daugaard further disclsoes the reaction gas is removed from the outlet of the secondary chamber for separation of reaction gas into product gas and a portion for further processing (see paragraph 93 which discloses that multiple outlets can be taken from each station while some vapor streams are not withdrawn and continue onto the next station).
Regarding claim 32, Daugaard further discloses the reaction gas and tar removed from outlet of the tertiary chamber is reintroduced to the system at the inlet of the primary chamber (these process limitations do not add structure to the claim as they can be accomplished by the cited art).
Regarding claim 33, Daugaard further discloses each of the primary chamber, secondary chamber and tertiary chamber comprises at least one barrel; and wherein each of the barrels comprises an auger for conveying the feedstock and reaction gas within each of the barrels (see Fig. 3 which illustrates each chamber comprises a horizontally oriented barrel and an auger).
Regarding claim 34, Daugaard further discloses resultant chambers between each of the serially connected barrels to provide buffering capacity (see paragraph 113 which discloses a port/chamber 285 in between the chambers).
Regarding claim 35, Daugaard further discloses said heating jackets are in fluid communication with each other (see paragraph 117 which discloses the heat carriers 175, 176, 177 are the same, indicating that there is fluid communication between them as they are connected to the same source).
Regarding claim 41, Daugaard further discloses the heating jackets are independently insulated (see paragraph 112 which discloses that the jackets provide insulation).
Regarding claim 42, Daugaard further disclsoes the tertiary chamber heating jacket uses waste heat exhausted by the secondary chamber heating jacket (in serial operation, heat from the second jacket is inherently transferred to the tertiary chamber due to transfer of solid material).
Regarding limitations recited in claims which are directed to a manner of operating disclosed system (such as the operating temperature and pressure and residence times), neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugaard (WO 2014/164545 A1) as applied to claim 35 above, and further in view of Busson (US 2001/0032717).
Regarding claims 36 and 37, Daugaard discloses heating shells and reactors connected to each other, but does not explicitly disclose a shock absorbing bellows in between these elements.
Busson also discloses a high temperature reactor system (see abstract).
Busson teaches the inclusion of bellows (25) between elements in order to account for the expansion and contraction that is inherent to system that operate at high temperatures, like the systems of Busson and Dietenberger (see paragraph 13 of Busson). 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the bellows of Busson to the system of Daugaard in order to ensure the ability of expansion and contraction with the high temperature reactor shells.

Claims 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugaard (WO 2014/164545 A1) as applied to claim 21 above, and further in view of Grispin (US 8,137,508).
Regarding claim 38, Daugaard discloses heating each chamber to a different temperature such that the tertiary chamber is hotter than the secondary which is hotter than the primary (paragraph 119). Daugaard, however, does not explicitly disclose a burner that produces a gas which sequentially flows over the exterior surface of the chambers.
Grispin also discloses a pyrolysis process (see abstract).
Grispin discloses multiple chambers (24, 30) in a pyrolysis system and teaches a burner (51) that flows an exhaust (see flow diagram in Figure) sequentially over the chambers such that the tempraturd of a lower chamber 30 will be higher than the upper chamber (24) due to the proximity to the heater (51) and due to heat exchange with each vessel (col. 7 line 43 – col. 8 line 9).
.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugaard (WO 2014/164545 A1) as applied to claim 35 above.
Regarding claim 39, Daugaard further discloses converting a carbonaceous feedstock (such as biomass, see abstract) into a reaction gas (such as a vapor stream, see paragraph 12) using at least one pyrolysis chamber, a secondary chamber, and a tertiary chamber (see chambers 321, 322 and 323); wherein the at least one pyrolysis chamber comprises a primary chamber (321); wherein each chamber has its own heating jacket (175, 176 and 177, see paragraph 115 and Fig. 2) that controls an operating temperature in each respective chamber, the method comprising:
a. causing the primary chamber, secondary chamber and tertiary chamber to be serially and vertically connected (as depicted in Fig. 3); and
Daugaard, however, does not explicitly disclose the claimed temperature, pressure and residence time but does teach that temperate, pressure, and residence time are varied in order to achieve desirable characteristics in the product streams (see paragraphs 19 and 119).  As the product characteristics is a variable that can be modified by adjusting temperature, pressure and residence time, the precise temperature, pressure and residence time would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed temperature, In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725